Citation Nr: 0327705	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on verified active duty from August 1985 
to July 2000, with an additional prior period of unverified 
active duty service from December 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the veteran's claim for 
service connection for bronchitis.  The veteran filed a 
timely appeal to this adverse determination.

The veteran requested a personal hearing to be held via 
videoconference before a Veterans Law Judge, and such a 
hearing was scheduled according to a March 2003 notification 
letter.  A hearing date was set for April 2, 2003, and the 
veteran was so notified.  According to internal VA records, 
the veteran did not appear for the scheduled hearing.  The 
veteran's service representative also noted in his 
Appellant's Brief in September 2003 that the veteran failed 
to report for this hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2002).


REMAND

In reviewing the veteran's claim, the Board observes that the 
veteran's service medical records contain numerous treatment 
records reflecting treatment for respiratory illnesses, 
including sinusitis, upper respiratory infection, pleurisy 
and pharyngitis.  While many of these diagnoses concerned 
upper respiratory ailments, these records contains at least 
six instances of diagnoses of bronchitis, including notes 
dated in August 1982, February 1984, February 1991, February 
1992, December 1993, and February 1999.  The Board also notes 
that the veteran was diagnosed on several occasions as 
suffering from sino-bronchitis or "sinusitis - bronchitis," 
thus indicating that the two disorder may be interrelated.  
Of note is an x-ray of the veteran's lungs taken in August 
1997, which showed "prominent interstitial markings and 
granulomatous change in both lungs," although no acute 
cardiopulmonary disease was found at that time.

The veteran underwent a VA general medical examination in 
July 2000, just prior to his discharge from the military.  It 
does not appear that the examiner reviewed the veteran's 
claims file in conjunction with this examination.  At that 
time, the veteran reported that "he has had a number of 
episodes of chest congestion and bronchitis several times a 
year," which caused a pleurisy-type pain in the chest and 
shortness of breath.  Clinical examination of the veteran's 
chest revealed that it was clear to auscultation and 
percussion.  It does not appear that any other pulmonary 
examination or testing was performed at the time of 
examination.  The examiner rendered a diagnosis of recurrent 
acute bronchitis.

Following a review of this evidence, the Board finds that it 
is unclear whether the veteran was suffering from an actual 
current lung disability at the time of examination, 
particularly in light of the lack of respiratory findings on 
clinical examination.  In addition, the basis for this 
diagnosis is unclear, as the examiner apparently did not 
review the veteran's service medical records in rendering his 
diagnosis.

Therefore, the Board finds that a new VA examination is 
required in this case in order to determine whether the 
veteran is currently suffering from a bronchitis disorder, 
and, if so, whether it is related to the instances of 
bronchial disease noted in service.  In light of the July 
2000 VA examiner's characterization of the veteran's 
bronchitis as "recurrent," the examiner should also discuss 
whether the veteran is currently suffering from a chronic 
bronchitis disorder which is present, but currently inactive.  
Finally, in light of the several instances of treatment for 
bronchitis in service, the Board finds that this examiner 
must be provided the veteran's service medical records for 
review in conjunction with this examination.  In this regard, 
the Board notes that medical examinations generally should 
"take into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 
(2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must 
review a claimant's prior medical records when such a review 
is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).

Further, during the pendency of this appeal, Congress passed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in June 2000 and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should schedule the veteran 
for an examination by an appropriate 
medical professional to determine the 
nature and extent of any bronchitis 
disorder present.  All necessary tests 
and studies deemed appropriate should be 
performed.  The examiner is requested to 
review the veteran's claims file, 
including his service medical records, in 
conjunction with this examination.  Based 
on this review and the clinical findings 
of the VA examination, the examiner is 
requested to offer an opinion as to 
whether any current bronchitis disorder 
present is at least as likely as not 
etiologically related to any disease or 
injury incurred in service, to 
particularly include the instances of 
pulmonary disease reported above.  Any 
opinions expressed should be accompanied 
by a complete written rationale.  If no 
current pulmonary symptomatology is 
identified on examination, in light of 
the apparent recurrent nature of the 
veteran's respiratory complaints in 
service, the examiner should also discuss 
whether the veteran suffers from a 
chronic bronchitis disorder which is 
currently inactive.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete, and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
bronchitis.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



